Title: From George Washington to William Deakins, Jr., 30 September 1794
From: Washington, George
To: Deakins, William Jr.


               
                  Dear Sir
                  Philadelphia Septr 30th 1794.
               
               I have received your favor of the 22d instt—If there is a prospect of rise in the price of Tobacco I would await the chance of it—especially as Mr Jones has not compleated the collection.
               I wish the Order of Colo. Mercer on that Gentleman may be re-examined—if I recollect the purport of it, it is only for such Rents as arose on the moiety of Woodstock which fell to my share.  Whether those mentioned in your letter is for this part only or for the whole tract I am unable to decide—Nor am I certain whether the order is for one or two years Rents—recourse to it will decide the point which I wish may be done accurately as it is my desire to close the matter finally with Colo. Mercer. With much esteem & regard I am Sir &c.
               
                  Go: Washington
               
            